Title: John Hollins to Thomas Jefferson, 25 June 1819
From: Hollins, John
To: Jefferson, Thomas


          
            
               Dear sir
               Baltimore 25th June 1819 
            
            As I was about to leave the City yesterday the two Italian Architects presented themselves with a letter from Mr Appleton, enclosing one for your self, which I requested Dabney Carr to put into the Post offce, accompanied with a few lines, which he informs me he performed—
            I was for hurrying them off this morng, but on their representing that they wished a day or two to recruit, after a long & tedious passage, I coud not refuse them, particularly as their apperance was very prepossessing, so that I feel but little anxiety that they will depart on Sunday Morng—agreeably to their promise—   I hope sincerely they will answer the views of the Gentlemen, who are appointed to superintend the building of the Central College, as they will be pretty costly, as you will see at foot, & for which I must pray you to make early provision, as it is not just now convenient for me to be in advance,
            
              Accept, Sir, the expressions of my great respect
               Jno Hollins
            
          
          
              Passage money from Leghorn 280 —Mr Appleton’s Dft in favor of Mr Perkins, which sum Mr A. says “is for indispensable advances made to the two Artists”}444:41for board here Entry at Custom Ho Stage hire, & expences to Fredericksburg—suppose}35 45:59$760770=    
             Having no money that will pass in Virga, you will have a small charge at Fredericksbg—from Mr Patton—or  Mr Garrett Minor} 
          
          
            Soon after writing the forgoing the Italians have been with me, they require sixty Dollars here besides what I supposed above say $45.59, so that you will have to remit $830  or $840—I do not like to refuse them, at same time I tell them how very anxious you wish to see them, & my desire that no time may be lost, or useless waste of money
            We have this hour received a letter fm Hava mentioning the Death of G P Stevanson, our troubles were great before, this unhappy news only serves to add more
          
        